Motion granted; Order filed July 7, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-01050-CR
                               ____________

                       TINAKO HARRISON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1390802

                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. Appellant’s counsel filed a motion
requesting the record be provided to appellant. See Anders v. California, 386 U.S.
738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion
is granted.
      Accordingly, we hereby direct the Judge of the 248th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before July 22, 2016;
that the clerk of that court certify to this court the date on which delivery of the
record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.



                                   PER CURIAM




                                           2